Supplement dated September 16, 2010 to the Class A, B and C Prospectus for Principal Funds, Inc. dated March 1, 2010 (as supplemented on March 1, 2010, March 17, 2010, May 3, 2010, May 19, 2010, May 27, 2010, and June 16, 2010) This supplement updates information currently in the Prospectus. Retain this supplement with the Prospectus. G LOBAL D IVERSIFIED I NCOME F UND In the Principal Investment Strategies, . in the second paragraph, delete 25-45% from the first sentence and substitute 30-40%; . in the third paragraph, delete 5-25% from the first sentence and substitute 8-14%; . in the fourth paragraph, delete 10-30% from the first sentence and substitute 20-30%; . in the fifth paragraph, delete 5-15% from the first sentence and substitute 5-9%; . in the sixth paragraph, delete 5-15% from the first sentence and substitute 9-15%; and . in the seventh paragraph, delete 5-15% from the first sentence and substitute 7-13%. Delete the Average Annual Total Returns table on page 181 and substitute: Average Annual Total Returns For the periods ended December 31, 2009 1 Year Life of Fund Class A Return Before Taxes 34.54% 34.60% Class A Return After Taxes on Distributions 27.75% 28.00% Class A Return After Taxes on Distribution and Sale of Fund Shares 22.32% 25.51% Class C Return Before Taxes 37.77% 38.56% Barclays Capital U.S. Corporate High Yield - 2% Issuer Capped Index 58.76% 71.19% (reflects no deduction for fees, expenses, or taxes) BofA Merrill Lynch Fixed Rate Preferred Securities Index (reflects no -15.20 31.26 deduction for fees, expenses, or taxes) Barclays Capital U.S. Tier I Capital Securities Index (reflects no deduction 46.19 43.53 for fees, expenses, or taxes) FTSE EPRA/NAREIT Developed Index (reflects no deduction for fees, 38.26 47.45 expenses, or taxes) Barclays Capital AAA CMBS (reflects no deduction for fees, expenses, or 27.17 37.21 taxes) Barclays Capital U.S. Dollar Emerging Markets Bond Index (reflects no 34.23 39.64 deduction for fees, expenses, or taxes) MSCI World Value Index (reflects no deduction for fees, expenses, or 26.68 29.51 taxes) Tortoise Midstream MLP Index (reflects no deduction for fees, expenses, 76.08 69.53 or taxes) Global Diversified Income Custom Index (reflects no deduction for fees, 46.09% 53.56% expenses, or taxes) Performance of a blended index shows how the Funds performance compares to an index with similar investment objectives. Performance of the components of the blended index are also shown. The weightings for Global Diversified Income Custom Index in the Average Annual Total Returns table are 35% Barclays Capital U.S. High Yield 2% Issuer Capped Index, 20% blend of 65% BofA Merrill Lynch Fixed Rate Preferred Securities Index and 35% Barclays Capital U.S. Tier I Capital Securities Index, 15% blend of 75% FTSE EPRA/NAREIT Developed Index and 25% Barclays Capital AAA CMBS Index, 10% Barclays Capital U.S. Dollar Emerging Markets Bond Index, 10% MSCI World Value Index, and 10% Tortoise Midstream MLP Index. The weightings for Global Diversified Income Custom Index are changing to the following: 35% Barclays Capital U.S. High Yield 2% Issuer Capped Index, 25% blend of 65% BofA Merrill Lynch Fixed Rate Preferred Securities Index and 35% Barclays Capital U.S. Tier I Capital Securities Index, 11% blend of 75% FTSE EPRA/NAREIT Developed Index and 25% Barclays Capital AAA CMBS, 12 % Barclays Capital U.S. Dollar Emerging Markets Bond Index, 7% MSCI World Value Index, and 10% Tortoise Midstream MLP Index. Make the following changes to the Management Sub-Advisor(s) and Portfolio Manager(s) on page 182 in the fund summary: In the section for Principal Real Estate Investors, LLC, add the following: . Alistair Gillespie (since 2010), Managing Director, Portfolio Management G LOBAL R EAL E STATE S ECURITIES F UND Make the following changes to the Management Sub-Advisor(s) and Portfolio Manager(s) on page 158 in the fund summary: In the section for Principal Real Estate Investors, LLC, add the following: . Alistair Gillespie (since 2010), Managing Director, Portfolio Management . Anthony Kenkel (since 2010), Portfolio Manager G OVERNMENT & H IGH Q UALITY B OND F UND ( FORMERLY KNOWN AS M ORTGAGE S ECURITIES F UND ) Effective September 30, 2010, the benchmark will change. The Investment Advisor and Sub-Advisor believe the Barclays Capital MBS Fixed Rate Index is a better representation of the investment universe for this Funds investment philosophy than the Citigroup Mortgage Index. Delete the Average Annual Total Returns table on page 186 and substitute: Average Annual Total Returns For the periods ended December 31, 2009 1 Year 5 Years 10 Years Class A Return Before Taxes 5.29% 4.20% 5.19% Class A Return After Taxes on Distributions 3.71% 2.58% 3.37% Class A Return After Taxes on Distribution and Sale of 3.41% 2.62% 3.33% Fund Shares Class B Return Before Taxes 1.85% 3.54% 4.81% Class C Return Before Taxes 5.88% 3.93% 4.68% Barclays Capital MBS Fixed Rate Index (reflects no deduction 5.75% 5.79% 6.46% for fees, expenses, or taxes) Citigroup Mortgage Index (reflects no deduction for fees, 5.76% 5.81% 6.50% expenses, or taxes) R EAL E STATE S ECURITIES F UND Make the following changes to the Management Sub-Advisor(s) and Portfolio Manager(s) on page 131 in the fund summary: In the section for Principal Real Estate Investors, LLC, add the following: . Matt Richmond (since 2010), Portfolio Manager S HORT -T ERM I NCOME F UND Effective September 30, 2010, the benchmark will change. The Investment Advisor and Sub-Advisor believe the Barclays Capital Credit 1-3 Years Index is a better representation of the investment universe for this Funds investment philosophy than the Citigroup US Broad Investment Grade Bond Index. Delete the Average Annual Total Returns table on page 222 and substitute: Average Annual Total Returns For the periods ended December 31, 2009 1 Year 5 Years 10 Years Class A Return Before Taxes 8.42% 3.43% 4.43% Class A Return After Taxes on Distributions 7.10% 2.09% 2.85% Class A Return After Taxes on Distribution and Sale of 5.44% 2.13% 2.83% Fund Shares Class C Return Before Taxes 8.95% 3.11% 3.88% Barclays Capital Credit 1-3 Years Index (reflects no deduction 11.59% 4.81% 5.45% for fees, expenses, or taxes) Citigroup Broad Investment-Grade Credit 1-3 Years (reflects no 11.04% 4.73% 5.50% deduction for fees, expenses, or taxes) S TRATEGIC A SSET M ANAGEMENT (SAM) B ALANCED P ORTFOLIO In the Principal Investment Strategies, delete the second paragraph and third paragraph (which includes a bulleted list), and substitute the following: The SAM Portfolios operate as funds of funds and invest principally in Institutional Class shares of Principal Funds, Inc. equity funds, fixed-income funds and specialty funds (Underlying Funds); the Sub- Advisor generally categorizes the Underlying Fund based on the investment profile of the Underlying Fund. Each SAM Portfolio typically allocates its assets among Underlying Funds, and within predetermined percentage ranges, as determined by the Sub-Advisor in accordance with its outlook for the economy, the financial markets and the relative market valuations of the Underlying Funds. The Portfolio:  Generally invests between 20% and 60% of its assets in fixed-income funds, and less than 40% in any one fixed-income fund  Generally invests between 40% and 80% of its assets in equity funds, and less than 30% in any one equity fund  Generally invests less than 20% of its assets in specialty funds, and less than 20% in any one specialty fund S TRATEGIC A SSET M ANAGEMENT (SAM) C ONSERVATIVE B ALANCED P ORTFOLIO In the Principal Investment Strategies, delete the second paragraph and third paragraph (which includes a bulleted list), and substitute the following: The SAM Portfolios operate as funds of funds and invest principally in Institutional Class shares of Principal Funds, Inc. equity funds, fixed-income funds and specialty funds (Underlying Funds); the Sub- Advisor generally categorizes the Underlying Fund based on the investment profile of the Underlying Fund. Each SAM Portfolio typically allocates its assets among Underlying Funds, and within predetermined percentage ranges, as determined by the Sub-Advisor in accordance with its outlook for the economy, the financial markets and the relative market valuations of the Underlying Funds. The Portfolio:  Generally invests between 40% and 80% of its assets in fixed-income funds, and less than 40% in any one fixed-income fund  Generally invests between 20% and 60% of its assets in equity funds, and less than 30% in any one equity fund  Generally invests less than 20% of its assets in specialty funds, and less than 20% in any one specialty fund S TRATEGIC A SSET M ANAGEMENT (SAM) C ONSERVATIVE G ROWTH P ORTFOLIO In the Principal Investment Strategies, delete the second paragraph and third paragraph (which includes a bulleted list), and substitute the following: The SAM Portfolios operate as funds of funds and invest principally in Institutional Class shares of Principal Funds, Inc. equity funds, fixed-income funds and specialty funds (Underlying Funds); the Sub- Advisor generally categorizes the Underlying Fund based on the investment profile of the Underlying Fund. Each SAM Portfolio typically allocates its assets among Underlying Funds, and within predetermined percentage ranges, as determined by the Sub-Advisor in accordance with its outlook for the economy, the financial markets and the relative market valuations of the Underlying Funds. The Portfolio: . Generally invests between 0% and 40% of its assets in fixed-income funds, and less than 30% in any one fixed-income fund . Generally invests between 60% and 100% of its assets in equity funds, and less than 40% in any one equity fund . Generally invests less than 20% of its assets in specialty funds, and less than 20% in any one specialty fund S TRATEGIC A SSET M ANAGEMENT (SAM) F LEXIBLE I NCOME P ORTFOLIO In the Principal Investment Strategies, delete the second paragraph and third paragraph (which includes a bulleted list), and substitute the following: The SAM Portfolios operate as funds of funds and invest principally in Institutional Class shares of Principal Funds, Inc. equity funds, fixed-income funds and specialty funds (Underlying Funds); the Sub- Advisor generally categorizes the Underlying Fund based on the investment profile of the Underlying Fund. Each SAM Portfolio typically allocates its assets among Underlying Funds, and within predetermined percentage ranges, as determined by the Sub-Advisor in accordance with its outlook for the economy, the financial markets and the relative market valuations of the Underlying Funds. The Portfolio: . Generally invests between 55% and 95% of its assets in fixed-income funds, and less than 40% in any one fixed-income fund . Generally invests between 5% and 45% of its assets in equity funds, and less than 30% in any one equity fund . Generally invests less than 20% of its assets in specialty funds, and less than 20% in any one specialty fund S TRATEGIC A SSET M ANAGEMENT (SAM) S TRATEGIC G ROWTH P ORTFOLIO In the Principal Investment Strategies, delete the second paragraph and third paragraph (which includes a bulleted list), and substitute the following: The SAM Portfolios operate as funds of funds and invest principally in Institutional Class shares of Principal Funds, Inc. equity funds, fixed-income funds and specialty funds (Underlying Funds); the Sub- Advisor generally categorizes the Underlying Fund based on the investment profile of the Underlying Fund. Each SAM Portfolio typically allocates its assets among Underlying Funds, and within predetermined percentage ranges, as determined by the Sub-Advisor in accordance with its outlook for the economy, the financial markets and the relative market valuations of the Underlying Funds. The Portfolio:  Generally invests between 0 and 25% of its assets in fixed-income funds, and less than 25% in any one fixed-income fund  Generally invests between 75% and 100% of its assets in equity funds, and less than 50% in any one equity fund  Generally invests less than 20% of its assets in specialty funds, and less than 20% in any one specialty fund REDEMPTION OF FUND SHARES At the end of the second sentence in this section, delete the phrase or excessive trading fee. At the end of this section, delete the paragraph that begins, Excessive Trading Fee (other than Money Market Fund). Sell shares by mail On page 225, delete the first bullet under this heading and substitute:  Send a letter or distribution form (call us for the form) which is signed by the owner/owners of the account to Principal Funds, P.O. Box 8024, Boston, MA 02266-8024 (or overnight mail to 30 Dan Road, Canton, MA 02021-2809). Specify the Fund(s) and account number. EXCHANGE OF FUND SHARES At the end of this section, delete the paragraph that begins, Excessive Trading Fee (other than Money Market Fund). THE COSTS OF INVESTING One-Time Fees Delete the last bullet point item under this sub-heading; it begins, An excessive trading fee. Shareholder Fees Delete footnote 3 from the Shareholder Fees table. MANAGEMENT OF THE FUNDS The Sub-Advisors In the section for Principal Real Estate Investors, LLC (Principal-REI) , add the following: Alistair Gillespie has been with Principal  REI since 2009. As a co-employee of Principal-REI and Principal Global Investors (Singapore) Limited, Mr. Gillespie manages Principal Fund assets as an employee of Principal-REI. From 2006-2009, he was also a management board member of the Asian Public Real Estate Association (APREA). Prior to working in Asia, he covered the Australian market for eight years with UBS, ABN Amro and BT Alex Brown. He earned a Bachelor of Commerce (Finance) from University of Wollongong and a Gradate Diploma in Applied Finance and Investment from the Securities Institute of Australia. Mr. Gillespie has earned the right to use the Chartered Financial Analyst designation. Anthony Kenkel has been with Principal  REI since 2005. He earned a Bachelors degree in Finance from Drake University and an MBA from the University of Chicago Graduate School of Business. Mr. Kenkel has earned the right to use the Chartered Financial Analyst and Financial Risk Manager designations. Matt Richmond has been with Principal  REI since 2000. He earned a Bachelors degree in Finance from University of Nebraska and an MBA from the University of Iowa. FREQUENT PURCHASES AND REDEMPTIONS Delete the paragraphs in this section that begin with Currently the Funds, and end with Taking such other action as directed by the Fund. Substitute the following: If we, or a Fund, deem abusive trading practices to be occurring, we will take action that may include, but is not limited to:  Rejecting exchange instructions from the shareholder or other person authorized by the shareholder to direct exchanges;  Restricting submission of exchange requests by, for example, allowing exchange requests to be submitted by 1 st class U.S. mail only and disallowing requests made by facsimile, overnight courier, telephone or via the internet;  Limiting the number of exchanges a year; and  Taking other such action as directed by the Fund. FUND ACCOUNT INFORMATION Signature Guarantees On page 270, delete the second bullet in this section and substitute:  if a sales proceeds check is payable to other than the account shareholder(s), Principal Life, Principal Bank, or Princor Financial Services Corporation payable through Pershing;
